                                   1
                                                                        UNITED STATES DISTRICT COURT
                                   2
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                   3
                                                                              SAN JOSE DIVISION
                                   4

                                   5     AARON KILLGORE,
                                                                                           Case No. 5:18-cv-03413-EJD
                                   6                      Plaintiff,
                                   7             v.                                        CORRECTED PRETRIAL ORDER
                                   8     SPECPRO PROFESSIONAL SERVICES,                    (JURY)
                                         LLC,
                                   9                                                       Re: Dkt. No. 26
                                                          Defendant.
                                  10
                                              This Order corrects the date of the hearing on anticipated dispositive motions, but is
                                  11
                                       otherwise unchanged from the previous Pretrial Order.
                                  12
Northern District of California
 United States District Court




                                              The above-entitled action is scheduled for a Trial Setting Conference on September 12,
                                  13
                                       2019. Based on the parties’ Joint Trial Setting Conference Statement, the court has determined an
                                  14
                                       appearance is unnecessary at this time. Accordingly, the Trial Setting Conference is VACATED
                                  15
                                       and the parties are ordered to comply with the following schedule.
                                  16
                                              IT IS HEREBY ORDERED that the parties shall participate in mediation no later than
                                  17
                                       October 4, 2019.
                                  18
                                              IT IS FURTHER ORDERED that the following schedule shall apply to this case:
                                  19

                                  20    EVENT                                                         DATE

                                  21    Fact Discovery Cutoff                                         September 24, 2019

                                  22    Designation of Opening Experts with Reports                   October 15, 2019

                                  23    Designation of Rebuttal Experts with Reports                  October 29, 2019

                                  24    Expert Discovery Cutoff                                       November 12, 2019
                                  25
                                        Dispositive Motion Deadline                                   October 17, 2019
                                  26    (see Section IV and V of Standing Order for Civil Cases)

                                  27    Hearing on Anticipated Dispositive Motion(s)                  9:00 a.m. on December 19, 2019
                                  28
                                                                                       1
                                       Case No.: 5:18-cv-03413-EJD
                                       PRETRIAL ORDER (JURY)
                                   1
                                           Motions in Limine                                              April 23, 2020
                                   2
                                           Joint Final Pretrial Conference Statement and Exchange of      April 30, 2020
                                   3
                                           Exhibits
                                   4
                                           Voir Dire Questions, Proposed Jury Instructions,               May 4, 2020
                                   5       Oppositions to Motions in Limine and Proposed Jury
                                           Verdict Forms
                                   6

                                   7       Final Pretrial Conference                                      11:00 a.m. on May 14, 2020

                                   8       Trial Exhibits                                                 May 26, 2020
                                   9
                                           Jury Selection                                                 9:00 a.m. on June 2, 2020
                                  10
                                           Jury Trial1                                                    June 2-3, 5, 9-10, 2020
                                  11

                                  12       Jury Deliberations                                             June 11-12, 15, 2020
Northern District of California
 United States District Court




                                  13
                                                 IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for
                                  14
                                       Civil Cases, a copy of which is available from the Clerk of the Court,2 with regard to all pretrial
                                  15
                                       submissions.
                                  16
                                                 The court advises the parties that this is the final case schedule. All parties are expected
                                  17
                                       to comply as directed above. This schedule will not be amended further absent the presentation of
                                  18
                                       good cause necessitating such an amendment.
                                  19
                                                 IT IS SO ORDERED.
                                  20
                                       Dated: September 4, 2019                        ______________________________________
                                  21                                                     EDWARD J. DAVILA
                                                                                         United States District Judge
                                  22

                                  23
                                       1
                                  24      Jury trials are held in full day sessions on Tuesdays, Wednesdays and Fridays, unless the
                                       Court specifies otherwise. On the date set for jury selection, counsel should be prepared to
                                  25   commence trial proceedings immediately after a jury is identified. The final trial schedule will be
                                       confirmed at the Final Pretrial Conference.
                                  26
                                       2
                                         A copy of Judge Davila’s standing order is also available on the court’s website at
                                  27   www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                       then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                  28   for Civil Cases.”
                                                                                       2
                                       Case No.: 5:18-cv-03413-EJD
                                       PRETRIAL ORDER (JURY)
